ATTACHMENT TO ADVISORY ACTION
Response to Arguments
Applicant's arguments filed 01/16/22 have been fully considered but they have not been entered. Specifically, the amendment to claims 17 and 21 raises new issues that would require further consideration and search. Further, the amendments to claim 11 to recite “relative to the roof surface” and claim 22 to recite “includes less than wt%” raises new issues under 35 USC 112(b). Specifically, it is not clear what is meant by “relative to the roof surface” and how the roof surface of the substrate differs from the substrate itself. Further, the phrase “the roof surface” lacks antecedent basis.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
With respect to the 35 USC 112(b) rejections of record, the amendment to claim 21 would be overcome. However, the amendment to claim 22 would raise new issues given that it is not clear what amount is required.
With respect to the 35 USC 103 rejection of record, Applicant argues that thermoplastic roofing membranes are distinct from asphaltic-based roofing membranes which Kalkanoglu is directed toward and since the Office Action does not acknowledge this distinction, it is improper.
However, while Kalkanoglu may be directed toward a different type of roofing membrane, the fact remains Kalkanoglu meets all the claimed limitations, including roofing membrane comprising polyolefin-based thermoplastic resin and therefore, meets the claimed “thermoplastic roofing membrane”. Further, there is nothing in the claims that exclude asphalt.
Applicant further argues claim 18 recites a roofing membrane that meets the specifications of ASTM D-6878-03 which is clearly direct toward thermoplastic membranes. If 
However, while the membrane of Kalkanoglu may be asphaltic, the membrane of Kalkanoglu still meets all the claimed limitations and therefore, would meet the specifications of ASTM D-6878-03, absent evidence to the contrary. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding that the membrane of Kalkanoglu cannot meet the requirements of ASTM D-6878-03 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Given that a sound basis has been provided in the rejections of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be met, and thus, the burden is properly shifted back to applicant to prove otherwise.
Applicant argues that the terms "coextrudate," "extrudate," and "laminated" have been incorporated into claim 11 and maintains that the cited prior art does not teach or suggest a thermoplastic roofing membrane that includes a coextrudate as an upper layer that is laminated to a lower extrudate layer.
It is agreed there is no disclosure of coextrusion or extrusion in Kalkanoglu. However, given that Kalkanoglu meets all the structural requirements of the claims, there is no difference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787